 1   WARREN H. NELSON, JR. #104744
     A PROFESSIONAL CORPORATION
 2   6161 El Cajon Boulevard, # 273
     San Diego, CA 92115
 3   Telephone: (619) 988 8828
     Email: whnapc@gmail.com
 4
     Attorney for Plaintiff
 5   STANDARD INSURANCE COMPANY
 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10
     STANDARD INSURANCE                        ) Case No.: 3:18-cv-04929-RS
11                                             )
     COMPANY, an Oregon Corporation,           ) STIPULATION AND ORDER
12                                             ) NOTIFYING COURT OF
                                               ) SETTLEMENT AND VACATING
13                Plaintiff,                   ) CURRENT CASE MANAGEMENT
                                               ) AND ADR DATES
14         vs.                                 )
                                               )
15                                             )
     VICTORIA P. GILLILAND, as Trustee )
16
     of The Gilliland Revocable Trust and as ))
17   an Individual; DAVID GILLILAND; )
     JEFFREY GILLILAND; MATTHEW )
18                                             )
     GILLILAND; and, LISA GILLILAND, )
19                                             )
                                               )
20                Defendants.                  )
                                               )
21                                             )
22         The parties to this action are Interpleader Plaintiff STANDARD
23   INSURANCE COMPANY (“Standard”) and Interpleader Defendants, VICTORIA
24   P. GILLILAND, as an individual and as a Trustee of The Gilliland Revocable
25   Trust, along with four individual Defendants DAVID GILLILAND, JEFFREY
26   GILLILAND, MATTHEW GILLILAND, and LISA GILLILAND (collectively all
27   named Defendants in this action are referred to as the “Interpleader Defendants”).
28



       STIP & ORDER NOTIFYING SETTLEMENT AND VACATING CASE MGMT & ADR
                                 DATES - 3:18-cv-04929-RS - 1
 1         I. STIPULATION
 2          Standard and the Interpleader Defendants (collectively the “Parties”)
 3   STIPULATE as follows.
 4      1. Following extensive negotiations that have occurred across many months
 5   and are estimated to have consumed well over 100 hours of time of counsel both
 6   prior to and following the filing of this action, counsel for the Parties respectfully
 7   report this matter has settled. A final, confidential release document (the
 8   “Confidential Release”) was agreed to and finalized late last week and is now
 9   being circulated to be signed by all Parties and certain individuals not named as
10   parties. Among those signing the Confidential Release are several signers located
11   outside the State of California. Upon execution by all signers of the Confidential
12   Release, the Parties have agreed promptly to submit for the Court’s approval and
13   execution a “Stipulation and Order for Deposit of Funds, Payment of Deposited
14   Funds and Discharge of Standard Insurance Company,” the terms of which the
15   Parties have presently agreed upon and which, if approved by the Court, will
16   dispose of this entire action.
17      2. The Parties do not currently anticipate any impediment to completing
18   settlement of this matter.
19      3. The Parties respectfully submit that, in the circumstances, the resources of
20   the Parties and, more importantly, the Court would best be utilized by allowing the
21   Parties, as specified and on the terms of the Order that follows, a brief period of
22   time to consummate the settlement and to vacate all currently set Case
23   Management and ADR dates, pending consummation of the settlement and
24   presentation of the “Stipulation and Order for Deposit of Funds, Payment of
25   Deposited Funds and Discharge of Standard Insurance Company.”
26       SIGNATURE ATTESTATION:
27         I, Warren H. Nelson, Jr., counsel to Standard Insurance Company, hereby
28   attest under penalty of perjury that I have in my possession the signatures in PDF

       STIP & ORDER NOTIFYING SETTLEMENT AND VACATING CASE MGMT & ADR
                                  DATES - 3:18-cv-04929-RS - 2
 1   of Andrew R. Verriere, Esq., counsel to Victoria P. Gilliland individually and as
 2   Trustee of The Gilliland Revocable Trust, and Guy D. Calladine, Esq., counsel to
 3   David Gilliland, Jeffrey Gilliland, Matthew Gilliland, and Lisa Gilliland, each
 4   stipulating as noted above.
 5   SO STIPULATED and ATTESTED:
 6   Dated: October 23, 2018
                                             /s/ Warren H Nelson Jr.
 7                                           WARREN H. NELSON, JR. #104744
                                             A PROFESSIONAL CORPORATION
 8                                           6161 El Cajon Boulevard, # 273
                                             San Diego, CA 92115
 9                                           Telephone: (619) 988 8828
                                             Email: whnapc@gmail.com
10
                                             Attorney for Plaintiff
11                                           STANDARD INSURANCE COMPANY
12   SO STIPULATED:
13   Dated: October 23, 2018
                                             /s/ Andrew R. Verriere
14                                           MARGARET M. HAND #167510
                                             ANDREW R. VERRIERE #264674
15                                           HARTOG|BAER|HAND
                                             A PROFESSIONAL CORPORATION
16                                           4 Orinda Way, Suite 200-D
                                             Orinda, CA 94563
17                                           Telephone: (925) 253 1717
                                             Email: mmhand@hbhlaw.com
18                                           Email: averriere@hbh.law
19                                           Attorneys for Defendant
                                             VICTORIA P. GILLILAND, as Trustee of
20                                           The Gilliland Revocable Trust and as an
                                             Individual
21
     SO STIPULATED:
22
     Dated: October 23, 2018
23                                           /s/ Guy D. Calladine
                                             CARLSON, CALLADINE &
24                                           PETERSON LLP
                                             353 Sacramento St 16FL
25                                           San Francisco, CA 94111
                                             Telephone: (415) 391-3911
26                                           Email: gcalladine@ccplaw.com
27                                           Attorneys for Defendants
                                             DAVID GILLILAND, JEFFREY
28                                           GILLILAND, MATTHEW GILLILAND,
                                             AND LISA GILLILAND
       STIP & ORDER NOTIFYING SETTLEMENT AND VACATING CASE MGMT & ADR
                                   DATES - 3:18-cv-04929-RS - 3
 1         II. ORDER
 2         The Court has considered the representations of counsel that this matter has
 3   settled and that the settlement document, to wit, the Confidential Release, is now
 4   being circulated in final form for execution. The Court FINDS there is GOOD
 5   CAUSE to vacate all Fed. R. Civ. Proc. 16 Case Management and ADR events as
 6   currently scheduled on the following terms:
 7      1. The parties are ORDERED promptly to take all reasonable steps to proceed
 8      with their settlement and thereafter to file, no later than four weeks from the
 9      date this order is entered, their “Stipulation and Order for Deposit of Funds,
10      Payment of Deposited Funds and Discharge of Standard Insurance Company.”
11      2. The Parties, each of whom has represented through counsel that none of
12      them anticipates any impediment to settlement of this matter, are ORDERED
13      immediately to advise this Court should there be any later-identified
14      impediment to settlement.
15      3. If for any reason, the “Stipulation and Order for Deposit of Funds, Payment
16      of Deposited Funds and Discharge of Standard Insurance Company” is not
17      submitted four weeks from the date this order is entered, the Parties are
18      ORDERED, without any further notice from the Court, jointly to file a
19      statement with the Court explaining the reasons for delay, advising the current
20      status and proposing the specific steps the Court should take to ensure the
21      prompt resolution of this matter.
22
     IT IS SO ORDERED.
23
                    23 2018
     Dated: October __,
24

25   _________________________
     Richard Seeborg
26   United States District Court Judge
27

28



       STIP & ORDER NOTIFYING SETTLEMENT AND VACATING CASE MGMT & ADR
                                 DATES - 3:18-cv-04929-RS - 4
